Exhibit 99.1 Quarterly Report First Quarter - Fiscal 2008 YM BioSciences Inc. Letter to Shareholders Fiscal 2008 First Quarter, ended September 30th, 2007 Dear Shareholders: The clinical activity for nimotuzumab has continued to increase significantly - both in our own programs and those of the nimotuzumab consortium operating worldwide. Nimotuzumab is now in development in more than 10 indications in various countries with four of those indications being conducted by YM - pancreatic (Phase IIb/IIIa), colorectal (Phase II), pediatric pontine glioma (Phase II) and non-small-cell lung cancer (Phase I/II). We continue to expect that a filing for marketing approval by Oncoscience AG for nimotuzumab could occur in Europe in 2008 subject to positive data from the Phase III pontine glioma trial for which recruitment was completed in August. Similarly, AeroLEF™’s development is progressing with the completion of our randomized Phase IIb trial and the clearance in this first fiscal quarter of a Phase II trial by the FDA - our first in the US. An End-of-Phase II meeting with the FDA to discuss Phase III trial designs for registration have now been scheduled by the FDA. In July 2007, we initiated patient enrollment for our colorectal cancer trial - the first trial using nimotuzumab with chemotherapy in a bulky tumor. Recruitment of the first 50-patient cohort is expected to be completed by the end of calendar 2007 with data from this cohort expected to be reported in early calendar 2008. The endpoints of the trial include Objective Response Rate (ORR), Progression Free Survival (PFS), Overall Survival (OS) and the rates and durations of Stable Disease (SD), as well as safety. As of today, we have enrolled 30 of the first 50 patients in this trial, which ultimately could provide important evidence supporting the observations to date that nimotuzumab can deliver efficacy without the debilitating side effects common to other EGFR-targeting drugs. In August 2007, YM-USA received clearance from the FDA to initiate a clinical trial in children with diffuse, intrinsic pontine glioma (DIPG), an inoperable progressive brain cancer. The trial is designed to enroll 44 patients and will involve Canadian centers and eight leading US pediatric clinical centers. Beyond our own development efforts at YM for North America, nimotuzumab is being developed on a coordinated global basis through YM and its licensees. Daiichi Sankyo Co., Ltd, which has licensed nimotuzumab for Japan, has advised us that it has completed enrollment of its initial safety trial treating patients with various solid tumors and has reported no severe or unanticipated adverse events. During the fiscal first quarter our licensee in Europe, Oncoscience AG, reported completion of patient enrollment in a Phase III, first-line trial in children with DIPG. Oncoscience also initiated the first randomized trial for nimotuzumab, a Phase III trial in adult glioma enrolling 148 patients at multiple centers. Both trials are designed to support registration of nimotuzumab in Europe. Page 2 As this letter goes to print, we have also received clearance from Health Canada to extend into Canada a 188-patient randomized, multi-centre Phase IIb/IIIa study in chemotherapy-naïve patients with locally advanced or metastatic pancreatic cancer that Oncoscience also initiated in our first quarter. In fact, YM, its four licensees and a number of CIMAB’s other licensees propose to participate in this trial, clearly illustrating the cooperative arrangement that has been established that should lead to rapid recruitment into a number of trials, reducing the individual costs to all the participants. During the fiscal first quarter, we also announced the clearance by the FDA for the first IND for AeroLEF™, our unique, inhaled-delivery composition of free and liposome-encapsulated fentanyl in development for the treatment of moderate to severe pain. Having announced, just prior to this, positive results from our randomized, placebo-controlled Phase IIb trial of AeroLEF™, we immediately requested an End-of-Phase II meeting with the FDA to discuss Phase III trial designs for registration. YM has been notified by the FDA that this meeting has been scheduled. This clearance also permits us to conduct a 50-patient Phase II trial in the US in which we expect to initiate enrollment in calendar Q4, 2007. The trial, in patients who are either opioid-tolerant or opioid-naïve, while not rate-limiting to our Phase III timeline is designed to further extend the utility and medical breadth of AeroLEF™. We also intend to expand our clinical development program to include patients with break-through cancer pain. Nimotuzumab and AeroLEF™ each have the prospect of being best-in-class products. To undertake the significant efforts required to realize the value we believe these products hold will require considerable resources. As at September 30, 2007, YM BioSciences had cash available totaling more than $68 million to develop our products, a substantial treasury to support our development activities. Successfully developing nimotuzumab and AeroLEF™ will also require the continued dedication of our employees and the support of our shareholders. On behalf of the Board of Directors, I would like to thank all of our employees and shareholders for your ongoing commitment and I look forward to providing you with further updates on our progress. Sincerely, David G.P. Allan Chairman and CEO YM BioSciences Inc. Page 3 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended September 30, 2007 The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with the accompanying unaudited consolidated interim financial statements for the three months ended September 30, 2007 and condensed notes thereto. This MD&A should also be read in conjunction with the MD&A and audited consolidated financial statements for the years ended June 30, 2007, 2006, 2005, and the notes thereto. The financial statements have been prepared by management in accordance with accounting principles generally accepted in Canada (Canadian GAAP) for interim financial statements. These accounting principles differ in certain respects from United States GAAP. The differences, as they affect our consolidated financial statements, are set out in Note 10 to the unaudited consolidated interim financial statements for the three months ended September 30, 2007. All amounts presented are in Canadian dollars unless otherwise stated. FORWARD-LOOKING STATEMENTS This MD&A contains or incorporates by reference forward-looking statements. All statements other than statements of historical fact included or incorporated by reference and that address activities, events or developments that we expect or anticipate may or will occur in the future are forward-looking statements. While any forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results may vary, sometimes materially, from any estimates, predictions, projections, assumptions or other suggestions of future performance herein. Undue reliance should not be placed on these forward-looking statements, which are based upon our assumptions and are subject to known and unknown risks and uncertainties and other factors, including those discussed under "Risk and Uncertainties" in this MD&A, some of which are beyond our control, which may cause actual results, levels of activity and achievements to differ materially from those estimated or projected and expressed in or implied by such statements. We undertake no obligation to update publicly or revise any forward-looking statements contained herein, and such statements are expressly qualified by this cautionary statement. See "Risk and Uncertainties". OVERVIEW OF BUSINESS YM BioSciences Inc. (the “Company”) is a development stage Company engaged in the licensing and commercialization of drug products and technologies from original research. The Company evaluates drug projects, technologies, and products and the prospective markets for them and obtains, as appropriate, a license for the further development and marketing of the products. The Company expends money on the evaluation, licensing and further development of certain drug products and on providing licensing, marketing, clinical development and regulatory affairs skills, patent advice and funding to facilitate the introduction of the licensed products into the principal pharmaceutical markets. This involves taking the products researched and developed by others and progressing them through the clinical and regulatory processes in Canada and elsewhere in order to achieve regulatory approval for their sale in the markets to which the Company has rights. The Company will incur expenditures either directly or pursuant to agreements with certain partners, on behalf of its joint venture. These will include: costs associated with the conduct of clinical trials; the collection and collation of data; the organizing of data and market information for each product; the development and production of non-confidential and confidential dossiers on each licensed product and the marketing of the information contained in the dossiers to prospective commercialization partners; and the negotiation and completion of out-licensing arrangements for the licensed products. The Company does not have its own manufacturing facilities but it may participate in ownership of manufacturing facilities and the marketing of the products if appropriate opportunities are available. Page 4 SELECTED QUARTERLY FINANCIAL INFORMATION Three months endedSeptember 30, 2007 2006 Change Out-licensing revenue $ 1,126,933 $ 860,698 $ 266,235 Interest income 690,392 894,712 (204,320 ) Expenses: General and administrative 2,034,010 1,880,889 153,121 Licensing and product development 3,544,859 7,864,866 (4,320,007 ) Loss for the period (3,624,309 ) (9,698,857 ) 6,074,548 Deficit, beginning of period, (118,296,741 ) (86,566,501 ) (31,730,240 ) Deficit, end of period $ (121,921,050 ) $ (96,265,358 ) $ (25,655,692 ) Basic and diluted loss per common share $ (0.06 ) $ (0.17 ) $ 0.11 Total Assets $ 76,967,253 $ 104,113,795 $ (27,146,542 ) RESULTS OF OPERATIONS Three months ended September 30, 2007 compared to three months ended September 30, 2006 Out-licensing Revenue Revenue from out-licensing has increased by $266K for the three months ended September 30, 2007 compared to the three months ended September 30, 2006. The increase in revenue is due to the out-licensing agreement entered into at the end of July 2006 with Daiichi Pharmaceutical Co., Ltd, a subsidiary of Daiichi Sankyo Co., Ltd. The agreement licensed the commercial rights for Nimotuzumab for the Japanese market and included a non-refundable up-front payment from Daiichi to the Company of $16.227M. This initial license fee has been recorded as deferred revenue and is being recognized over the estimated period of required collaboration of four years. Interest Income Interest income in the first quarter of fiscal 2008 has decreased by $204K compared to the same quarter in fiscal 2007. Interest income is decreasing as the Company draws on its cash balances to fund its operations. Licensing and Product Development Expenses Licensing and product development expenses have decreased by $4.320M from $7.865M for the three months ended September 30, 2006 to $3.545M for the three months ended September 30, 2007. The change is mainly the result of reduced development activity in tesmilifene which failed a Phase III trial in January 2007 and reduced clinical development costs in the quarter for Nimotuzumab and AeroLEF™ as some trials finished and others are just starting up. Page 5 Tesmilifene In the first fiscal quarter of 2007 the Company was completing a Phase III trial and gearing up for a FDA submission. With the cancellation of the DEC study, development halted at the end of January 2007, and as a result the development costs in fiscal Q1 2008 were significantly lower compared to the same period last year. Nimotuzumab Costs associated with development activities for nimotuzumab decreased by $1.634M to $845K for the three month period ended September 30, 2007 compared to $2.479M for the same period in the prior year. Expenses for this period in the prior year included costs associated with obtaining the Daiichi contract which was a one-time cost and clinical trial costs for the head and neck trial which has been completed. Costs are expected to increase in the coming quarters as a trial in colorectal cancer began in the first quarter of fiscal 2008. AeroLEF™ Costs associated with development activities for AeroLEF™ decreased by $623K to $264K for the three months ended by September 30, 2007. This is mainly due to decreased costs related to the Phase II trial in acute pain which was completed before the first quarter this year. Costs are expected to increase in the coming quarters as a trial in post-surgical pain begins. General and Administrative Expenses General and administrative expenses have increased by $153K to $2.034M, for the three month period ending September 30, 2007 compared to $1.881M for the three month period ended September 30, 2006. This is mainly due to an increase in stock-based compensation expense of $527K resulting from the issue of stock options. This increase was offset by a reduction in a number of office and administrative expenses. SUMMARY OF QUARTERLY RESULTS Revenue Net Loss Basic and diluted loss per common Share September 30, 2007 $ 1,817,325 $ (3,624,309 ) $ (0.06 ) June 30, 2007 $ 1,899,229 $ (4,749,837 ) $ (0.08 ) March 31, 2007 $ 1,175,533 $ (8,929,074 ) $ (0.16 ) December 31, 2006 $ 1,997,799 $ (8,352,471 ) $ (0.15 ) September 30, 2006 $ 1,755,410 $ (9,698,858 ) $ (0.17 ) June 30, 2006 $ 1,072,000 $ (8,581,990 ) $ (0.16 ) March 31, 2006 $ 684,456 $ (5,772,479 ) $ (0.13 ) December 31, 2005 $ 549,230 $ (5,536,292 ) $ (0.14 ) In general, revenue has increased over the last eight quarters as a result of new out-licensing agreements with third parties and interest earned from increased cash and short-term investments resulting from the prospectus-based offering in February 2006, the acquisition of Eximias Pharmaceutical Corporation (Eximias) in May 2006, and the licensing payment from Daiichi pursuant to the agreement signed in July 2006. Development activity had increased until the termination of the Phase III DEC trial in metastatic breast cancer on January 30, 2007. We expect costs to increase in the upcoming quarters as development spending increases. LIQUIDITY AND CAPITAL RESOURCES Since inception, the Company has financed the evaluation, licensing, and further development of its products principally through equity issuances. Since the Company does not have net earnings from its operations, the Company’s long-term liquidity depends on its ability to out-license its products or to access the capital markets, and both of which will depend substantially on results of the product development programs. Page 6 The Company’s cash requirements will be affected by the progress of its clinical trials, the development of its regulatory submissions, the achievement of commercialization agreements, the costs associated with obtaining and protecting the patents for the licensed products, and the availability of funding for part of the process from investors and prospective commercialization partners. The interim consolidated financial statements have been prepared on a going-concern basis which assumes that the Company will continue in operation for the foreseeable future and accordingly, will be able to realize on its assets and discharge its liabilities in the normal course of operations. The Company’s ability to continue as a going concern has always been dependent on obtaining additional investment capital and the achievement of profitable operations. There can be no assurance that the Company will be successful in increasing revenue or raising additional investment capital to generate sufficient cash flows to continue as a going concern. The interim consolidated financial statements do not reflect the adjustments that might be necessary to the carrying amount of reported assets, liabilities and revenue and expenses and the balance sheet classification used if the Company were unable to continue operation in accordance with this assumption. On February 16, 2006, pursuant to a prospectus filed with the Ontario Securities Commission, the Company issued 9,436,471 shares at a price of $4.91 (US$4.25) for total gross proceeds of $46.305M (US$40.105M).Net proceeds after costs amounted to approximately $42.623M. The Company intends to use the net proceeds to fund drug development activities not related to Cuban originated products or for general corporate purposes not related to the Cuban licensed products and technologies. The Company’s Cuban originated products and technologies are all related to nimotuzumab. As at September 30, 2007, the remaining restricted proceeds were approximately $7.180M and unrestricted cash and short-term deposits totaled approximately $63.935M. On May 9, 2006, with the acquisition of Eximias, the Company obtained approximately $34.5M in cash and an experienced workforce in exchange for approximately 5.6 million common shares. Of the total purchase price paid, $3.3M comprised of 474,657 common shares valued at $3.0M and $300K in cash was held in escrow for one year, until May 9, 2007, to satisfy any claims arising out of the representations and warranties made by Eximias in the transaction. On January 30, 2007 the Company recorded an impairment for the unamortized portion of the workforce intangible asset that was acquired in the Eximias acquisition on May 9, 2006. After the termination of the Phase III DEC trial in metastatic breast cancer, management re-evaluated the workforce intangible and concluded that there was no longer a foreseeable future benefit. As at September 30, 2007 the Company had cash and cash equivalents and short-term deposits totaling $71.116M and payables and accrued liabilities totaling $2.205M compared to $75.571M and $3.273M respectively at June 30, 2007. The Company’s short-term deposits consist principally of highly liquid deposit certificates with an R1 or equivalent rating, with terms not exceeding one year from the date of acquisition. These financial instruments have been classified as held-for-trading and all gains and losses are included in loss for the period in which they arise. Taking into consideration the restricted and unrestricted cash and short-term deposits, management believes that the cash and short-term deposits at September 30, 2007 are sufficient to support the Company’s activities beyond the next 12 months. COMMITMENTS AND OFF-BALANCE SHEET ARRANGEMENTS The Company fully consolidates a joint venture (CIMYM BioSciences Inc.) in which it is considered the primary beneficiary; as such, the Company has recognized 100% of the cost of operations and cash flows of this entity. In addition, the Company is party to certain licensing agreements that require the Company to pay a proportion of any fees that the Company may receive from sublicensees in the future. As of September 30, 2007 no amounts are owing and the amount of future fees is not determinable. In May 2007 the Company entered into a clinical trial management services contract relating to a colorectal clinical trial for Nimotuzumab at an expected cost of $1.323M of which $336K has been paid as at September 30, 2007 and the remaining $987K has yet to be incurred. The Company may cancel the contract with 30 days notice and is obligated for services rendered by the CRO through to the effective date of termination and for any closeout services furnished by the CRO after the termination of the agreement. As at September 30, 2007 the Company has started to recruit patients for the trial. Page 7 The Company is also conducting a pharmacokinetic clinical trial evaluating tesmilifene with taxotere. In June 2005 the Company entered into a contract with a CRO in the amount of $465K ($468K USD). Of this amount, $329K has been paid as at September 30, 2007 and the remaining $136K has yet to be incurred. Either party may cancel the contract with 30 days’ notice. If the Company cancels, it would pay for the cost to date plus a penalty equal to 10% of the remainder of the contract price. The recruitment and pharmacokinetic portion of the study have been completed. Some of the patients have continued to receive treatment and are being followed for survival. In addition to the above two contracts, the Company has entered into contracts for pre-clinical and other studies totaling approximately $2.346M of which $876K has been paid as at September 30, 2007 and the remaining $1.470M has yet to be incurred. The Company plans to expend funds to continue the clinical development of nimotuzumab and AeroLEF™. There are also ongoing activities directed at out-licensing commercial rights for these products. TREND INFORMATION It is important to note that historical patterns of expenditures cannot be taken as an indication of future expenditures. The amount and timing of expenditures and therefore liquidity and capital resources vary substantially from period to period depending on the pre-clinical and clinical studies being undertaken at any one time and the availability of funding from investors and prospective commercial partners. Other than as discussed above, the Company is not aware of any material trends related to the Company’s business of product development, patents and licensing. RISKS AND UNCERTAINTIES Prospective investors should give careful consideration to the risk factors contained under “Risk Factors” in the Annual Information Form dated September 24, 2007 in respect of the fiscal year ended June 30, 2007. These risk factors include: (i) the Company being in an early stage of development; (ii) the Company’s lack of revenue and history of losses; (iii) risks of pre-clinical and clinical testing; (iv) the inability of the Company to obtain, protect and use patents and other proprietary rights; (v) the Company’s dependence on collaborative partners; (vi) the uncertain ability of the Company to keep abreast of rapid technological change; (vii) the inability of the Company to succeed against competition; (viii) the Company’s lack of manufacturing experience; (ix) the Company’s reliance on key personnel; (x) product liability and the Company’s ability to maintain insurance; (xi) the Company’s possible inability to maintain licenses; (xii) the Company’s reliance on licensors; (xiii) governmental regulation including risks associated with obtaining regulatory approval for drug products; (xiv) risks associated with doing business in certain countries; (xv) the need for future capital and the uncertainty of additional funding; (xvi) possible volatility of the share price; and (xvii) international taxation. OUTLOOK YM is the licensee for nimotuzumab for Europe, North America, Japan and certain other Asian countries and owns AeroLEF™, its other principal product in development. YM initiated a Phase I/II trial for nimotuzumab in 2006 in patients with non-small-cell lung cancer (NSCLC) unfit for radical chemotherapy. Encouraging data presented at the 12th World Conference on Lung Cancer suggest that the trial should move forward into a Phase II tranche. If Phase I data confirm the continuation into Phase II that trial is expected to initiate in mid calendar year 2008. We have initiated our first trial in colorectal cancer combining nimotuzumab with chemotherapy in irinotecan-resistant patients. Recruitment of the first cohort of 50 patients is anticipated in calendar 2007 and data from the trial is expected in calendar Q2 2008. YM has received clearance from the FDA and Health Canada for a Phase II, second-line trial in children with advanced diffuse, intrinsic pontine glioma (DIPG). We also anticipate filing an IND in Canada for a Phase IIb/IIIa trial to evaluate nimotuzumab for the treatment of pancreatic cancer in the immediate future. Page 8 Recruitment in a Phase III trial in first-line therapy for pediatric pontine glioma was concluded by Oncoscience AG in Germany in August 2007. Data from this trial is expected in calendar Q2/Q3 2008. Oncoscience has announced filing of a Phase III trial for the treatment of patients with adult glioma and the initiation of a Phase IIb/IIIa trial for patients with advanced pancreatic cancer for which YM is filing the IND in Canada. Daiichi Sankyo Co., Ltd., the Japanese licensee of nimotuzumab, obtained the approval of Japanese regulatory authorities to start a Phase I clinical trial of nimotuzumab for the treatment of solid tumours. This trial designed to enroll a maximum of 20 patients is anticipated to complete its enrollment in calendar 2007. In order to ensure progress globally and rapidly, a group of the licensees has been formed that includes YM’s sub­licensees and other CIMAB S.A. licensees in India, China and South America, each of whom may share in a common clinical development pathway for a number of cancers. Trials are expected to be announced by the various licensees acting cooperatively with common protocols that would result in the rapid recruitment of patients and the sharing of cost between participants. A randomized, Phase IIb trial of AeroLEF™, our proprietary, patient-controlled, inhaled-delivery composition of free and liposome-encapsulated fentanyl for the treatment of moderate to severe pain, was completed successfully and the first US IND for AeroLEF™ was cleared by the FDA in calendar Q2 2007. An End-of-Phase II meeting with the FDA to discuss the prospective Phase III designs has now been scheduled for January 2008. If protocols are cleared, Phase III trials could commence in mid calendar year 2008. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenue and expenses during the reporting period. Significant accounting policies and methods used in preparation of the financial statements are described in note 2 to the Consolidated Annual Financial Statements. Significant policies and estimates affect: revenue recognition; intangible assets; research and development costs; the consolidation of variable interest entities; stock-based compensation; and the income tax valuation allowance. Revenue recognition Revenue from licensing agreements is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the amount is determinable and collectibility is reasonably assured. Contingent revenue attributable to the achievement of milestones is recognized only on the achievement of the milestone. Non-refundable up-front fees for access to the Company’s proprietary technology are deferred and recognized on a systematic basis over the estimated remaining period of collaboration required. Intangible assets The Company’s identifiable intangible assets consist of patents and in-process research and development technologies acquired on the acquisition of DELEX in May 2005. The intangible assets are amortized on a straight-line basis over the estimated useful life of seven years for technologies acquired. The carrying values of the intangible assets are reviewed annually, and on the occurrence of a significant event, to determine if there has been impairment in their value. Research and development costs The Company does not engage in scientific research but does incur significant product development costs. Only development costs that meet strict criteria related to technical, marketing and financial feasibility would be capitalized under Canadian GAAP. To date, no costs have met such criteria and, accordingly, all development costs have been expensed as they have been incurred. Page 9 Variable interest entity The Company has a majority interest in a joint venture that is funded entirely by the Company. This joint venture is classified as a variable interest entity since the Company maintains a controlling financial interest. The Company has recorded 100% of the results of operations and cash flows of this entity since its inception. Stock-based compensation In fiscal 2005, the Company adopted the fair value-based method of accounting for stock-based compensation and retroactively applied this method to all employee stock options granted on or after July 1, 2002, and restated prior periods. The Company expenses all stock based payments using the fair value method and uses the Black-Scholes Option Pricing Model in estimating the fair value. Under the fair value method and the option pricing model used to determine fair value, estimates are made as to the volatility of the Company’s shares and the expected life of the options. Such estimates affect the fair value determined by the option pricing model. Income tax valuation allowance The Company and its joint venture have a net tax benefit resulting from non-capital losses carried forward, pools of scientific research and experimental development expenditures, investment tax credit, and withholding taxes paid. In view of the history of net losses incurred, management is of the opinion that it is not more likely than not that these tax assets will be realized in the foreseeable future and hence, a full valuation allowance has been recorded against these future tax assets. Accordingly, no future tax assets are recorded on the balance sheet. NEW ACCOUNTING POLICIES The interim consolidated financial statements have been prepared using the same accounting policies and methods as were used for the consolidated financial statements for the year ended June 30, 2007 except for the following new accounting pronouncements which have been adopted: Accounting Changes On July 1, 2007, the Company adopted the new recommendations of the CICA Handbook Section 1506, Accounting Changes. Under these new recommendations, voluntary changes in accounting policy are permitted only when they result in the financial statements providing reliable and or relevant information. These recommendations also require 1) changes in accounting policy to be applied retrospectively unless doing so is impracticable; 2) prior period errors to be corrected retrospectively; 3) enhanced disclosures about the effects of changes in accounting policies, estimates and errors on the financial statements; and 4) the disclosure of new primary sources of generally accepted accounting principles that have been issued but not yet effective. Financial Instruments On July 1, 2007, the Company adopted the recommendations of the Canadian Institute of Chartered Accountants (“CICA”) Handbook: Section 1530, Comprehensive Income, Section 3251, Equity, Section 3855, Financial Instruments - Recognition and Measurement, Section 3861, Financial Instruments - Disclosure and Presentation and Section 3865, Hedges. These new Handbook Sections, which apply to fiscal years beginning on or after October 1, 2006, provide requirements for the recognition and measurement of financial instruments, as well as standards on when and how hedge accounting may be applied. Section 1530 also establishes standards for reporting and displaying comprehensive income. Comprehensive income is defined as the change in equity from transactions and other events from non-owner sources. Other comprehensive income refers to items recognized in comprehensive income, but that are excluded from net income calculated in accordance with generally accepted accounting principles. Under Section 3855, all financial instruments are classified into one of the following five categories: held-for trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities. All financial instruments, including derivatives, are included in the consolidated balance sheet and are measured at fair value with the exception of held-to-maturity investments, loans and receivables, and other financial liabilities, which are measured at amortized cost. Subsequent measurement and recognition of changes in fair value of financial instruments depend on their initial classification. Held-for trading investments are measured at fair value and all gains and losses are included in net income in the period in which they arise. Available-for-sale financial assets are measured at fair value with revaluation gains and losses included in other comprehensive income until the asset is derecognized or impaired. Page 10 As a result of the adoption of these new standards, the Company has classified its cash and short-term investments as held-for-trading. Receivables are classified as loans and receivables. Accounts payable and accruals are classified as other financial liabilities. Adoption of these standards was on a retroactive basis without restatement of prior periods. Derivatives embedded in other financial instruments or contracts are separated from their host contracts and accounted for as derivatives when their economic characteristics and risks are not closely related to those of the host contract; the terms of the embedded derivative are the same as those of a free standing derivative; and the combined instrument or contract is not measured at fair value, with changes in fair value recognized in gain/(loss) on financial instruments . These embedded derivatives are measured at fair value with changes therein recognized in the statement of operations. The Company selected July 1, 2003 as the transition date for embedded derivatives. Accordingly, only contracts or financial instruments entered into or modified after the transition date were examined for embedded derivatives. As at July 1, 2007, the Company identified embedded derivatives in foreign currency derivatives in product out-licensing contracts that were based on a foreign currency that was not the functional currency of the Company or the third parties associated with the contracts. However, such embedded derivatives have been determined to be of nominal value and therefore, have not been measured at fair value in the Company’s financial statements. NEW ACCOUNTING PRONOUNCEMENTS Recent accounting pronouncements issued but not yet effective: Capital Disclosures CICA Handbook Section 1535, Capital Disclosures, requires disclosure of an entity's objectives, policies and processes for managing capital, quantitative data about what the entity regards as capital and whether the entity has complied with any capital requirements and, if it has not complied, the consequences of such noncompliance. This standard is effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2007, specifically July 1, 2008 for the Company. The Company has not yet determined the impact of the adoption of this change on the disclosure in its financial statements. Financial Instruments Disclosures CICA Handbook Section 3862, Financial Instruments - Disclosures, increases the disclosures currently required and will enable users to evaluate the significance of financial instruments for an entity's financial position and performance, including disclosures about fair value. In addition, disclosure is required of qualitative and quantitative information about exposure to risks arising from financial instruments, including specified minimum disclosures about liquidity risk and market risk. The quantitative disclosures must also include a sensitivity analysis for each type of market risk to which an entity is exposed, showing how net income and other comprehensive income would have been affected by reasonably possible changes in the relevant risk variable. This standard is effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2007, specifically July 1, 2008 for the Company. The Company has not yet determined the impact of the adoption of this change on the disclosure in its financial statements. Financial Instruments Presentation CICA Handbook Section 3863, Financial Instruments - Presentation, replaces the existing requirements on presentation of financial instruments which have been carried forward unchanged to this new section. This standard is effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2007, specifically July 1, 2008 for the Company. The Fund does not expect the adoption of this standard to have a material impact on presentation in its financial statements. Page 11 General Standards on Financial Statement Presentation CICA Handbook Section 1400, General Standards on Financial Statement Presentation, has been amended to include requirements to assess and disclose an entity’s ability to continue as a going concern. The changes are effective for the Company for interim and annual financial statements beginning on or after January 1, 2008. The Company does not expect the adoption of these changes to have an impact on its financial statements. International Financial Reporting Standards The CICA plans to converge Canadian GAAP with International Financial Reporting Standards (IFRS) over a transition period expected to end in 2011. The impact of the transition to IFRS on the Company’s financial statements is not yet determinable. DISCLOSURE CONTROLS AND PROCEDURES The Chief Executive Officer and the Chief Financial Officer, after evaluating the effectiveness of the Company’s "disclosure controls and procedures" (as defined in Multilateral Instrument 52-109-Certification of Disclosure in Issuer's Annual and Interim Filings) as of September 30, 2007 (the "Evaluation Date") have concluded that as of the Evaluation Date, our disclosure controls were effective to provide reasonable assurance that information required to be disclosed in our reports filed or submitted under Canadian securities laws is recorded, processed, summarized and reported within the time periods specified by those rules, and that material information relating to our Company and any consolidated subsidiaries is made known to management, including the chief executive officer and chief financial officer, particularly during the period when our periodic reports are being prepared to allow timely decisions regarding required disclosure. In connection with the evaluation referred to in the foregoing paragraph, we have identified no change in our disclosure controls and procedures that occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our disclosure controls over financial reporting. INTERNAL CONTROLS OVER FINANCIAL REPORTING Management has assessed the design and effectiveness of internal controls over financial reporting as at June 30, 2007, and based on that assessment determined that internal controls over financial reporting were designed and operating effectively to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. No changes were made to the design of the Company’s internal controls over financial reporting during the quarter ended September 30, 2007, that has materially affected, or is reasonably likely to materially affect, the design of our internal controls over financial reporting. INHERENT LIMITATIONS ON EFFECTIVENESS OF CONTROLS The Company’s management, including the chief executive officer and chief financial officer, do not expect that our disclosure controls or our internal controls over financial reporting will prevent or detect all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Internal control over financial reporting can also be circumvented by collusion or improper management override. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Page 12 OTHER MD&A REQUIREMENTS Share Data as at September 30, 2007: Outstanding Number Common shares $ 172,921,153 55,835,356 Warrants $ 4,553,308 5,799,765 Note 1: If all warrants were to be exercised, 5,799,765 shares would be issued for an aggregate consideration of $14,169,753 Note 2: In addition to the 55,835,356 shares outstanding, 2,380,953 shares are held in escrow to be released contingent upon the completion of certain milestones. They are valued and accounted for when they are released from escrow. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com . Dated: November 9, 2007 Page 13 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (Expressed in Canadian dollars) September 30, 2007 June 30,2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 20,615,398 $ 5,847,351 Short-term deposits 50,500,118 69,724,438 Accounts receivable 419,152 370,011 Prepaid expenses 280,877 347,010 71,815,545 76,288,810 Capital assets 290,893 325,040 Intangible assets 4,860,815 5,125,950 $ 76,967,253 $ 81,739,800 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 1,009,731 $ 1,169,211 Accrued liabilities 1,195,302 2,103,755 Deferred revenue 4,623,340 4,702,132 6,828,373 7,975,098 Deferred revenue 7,881,759 8,929,900 Shareholders' equity: Share capital 172,921,153 172,921,153 Share purchase warrants 4,553,308 4,553,308 Contributed surplus 6,703,710 5,657,082 Deficit accumulated during the development stage (121,921,050 ) (118,296,741 ) 62,257,121 64,834,802 Basis of presentation Commitments $ 76,967,253 $ 81,739,800 See accompanying notes to interim consolidated financial statements. Page 14 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations and Comprehensive Income(Expressed in Canadian dollars) Period from inception on August 17, Three months ended September 30, 1994 to September 30, 2007 2006 2007 (Unaudited) (Unaudited) Revenue $ 1,126,933 $ 860,698 $ 7,433,978 Interest income 690,392 894,712 8,819,781 1,817,325 1,755,410 16,253,759 Expenses: General and administrative 2,034,010 1,880,889 38,120,545 Licensing and product development 3,544,859 7,864,866 94,341,242 Impairment - - 1,829,538 5,578,869 9,745,755 134,291,325 Loss before the undernoted (3,761,544 ) (7,990,345 ) (118,037,566 ) Gain (loss) on foreign exchange 43,905 (85,817 ) (319,277 ) Gain on short-term deposits 93,330 - 93,330 Loss on marketable securities - - (1,191,329 ) Loss before income taxes (3,624,309 ) (8,076,162 ) (119,454,842 ) Income taxes - 1,622,695 1,676,075 Loss and comprehensive loss for the period $ (3,624,309 ) $ (9,698,857 ) $ (121,130,917 ) Basic and diluted loss per common share $ (0.06 ) $ (0.17 ) Weighted average number of common shares outstanding, excluding 2,380,953 common shares held in escrow for contingent additional paymentrelated to the Delex acquisition 55,835,356 55,781,996 See accompanying notes to interim consolidated financial statements. Page 15 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Deficit Accumulated During the Development Stage (Expressed in Canadian dollars) Period from inception on August 17, Threemonths ended 1994 to September 30, September 30, 2007 2006 2007 (Unaudited) (Unaudited) Deficit, beginning of period $ (118,296,741 ) $ (86,566,501 ) $ - Cost of purchasing shares for cancellation in excess of book value - - (790,133 ) Loss for the period (3,624,309 ) (9,698,857 ) (121,130,917 ) Deficit, end of period $ (121,921,050 ) $ (96,265,358 ) $ (121,921,050 ) See accompanying notes to interim consolidated financial statements. Page 16 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows(Expressed in Canadian dollars) Period from inception on August 17, Three months ended September 30, 1994 to September 30, 2007 2006 2007 (Unaudited) (Unaudited) Cash provided by (used in): Operating activities: Loss for the period $ (3,624,309 ) $ (9,698,857 ) $ (121,130,917 ) Items not involving cash: Amortization of capital assets 34,147 25,348 472,936 Amortization of intangible assets 265,135 633,051 3,585,093 Impairment of intangible asset - - 1,829,538 Loss on marketable securities - - 1,191,329 Unrealized gain on financial instruments (70,377 ) - (70,377 ) Stock-based employee compensation 1,046,628 519,214 7,200,104 Stock-based consideration - - 292,750 Warrants-based consideration - - 54,775 Change in non-cash operating working capital: Accounts receivable and prepaid expenses 16,992 868,254 328,693 Accounts payable, accrued liabilities and deferred revenue (2,194,866 ) 13,243,503 11,468,488 (4,526,650 ) 5,590,513 (94,777,588 ) Financing activities: Issuance of common shares on exercise of warrants 1,875 4,371,555 Repayment of debenture - - (1,469,425 ) Net proceeds from issuance of shares and warrants - - 123,276,729 Issuance of common shares on exercise of options - - 2,516,246 Redemption of preferred shares - - (2,630,372 ) Purchase of shares for cancellation - - (1,029,679 ) - 1,875 125,035,054 Investing activities: Purchase of short-term deposits, net 19,294,697 33,959,585 (50,235,816 ) Proceeds on sale of marketable securities - - 1,404,450 Additions to capital and intangible assets - (1,630 ) (577,315 ) 19,294,697 33,957,955 (49,408,681 ) Increase (decrease) in cash and cash equivalents 14,768,047 39,550,343 (19,151,215 ) Net cash assumed on acquisition - - 39,766,613 Cash and cash equivalents, beginning of period 5,847,351 2,735,317 - Cash and cash equivalents, end of period $ 20,615,398 $ 42,285,660 $ 20,615,398 Supplemental cash flow information: Non-cash items: Issuance of shares from escrow on Delex acquisition $ - $ - $ 11,326,981 Issuance of common shares on Eximias acquisition - - 35,063,171 Issuance of common shares in exchange for licensed patents - - 100,000 See accompanying notes to interim consolidated financial statements. Page 17 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 1.Basis of presentation: These unaudited interim consolidated financial statements of YM BioSciences Inc. (the "Company") have been prepared by management in accordance with accounting principles generally accepted in Canada ("Canadian GAAP") for interim financial statements, which, except as described in note 10 conform in all material respects to accounting principles generally accepted in the United States ("United States GAAP"). Accordingly, these unaudited interim consolidated financial statements do not contain all disclosures required to be included in the annual financial statements and should be read in conjunction with the audited annual consolidated financial statements and notes thereto for the year ended June 30, 2007. These unaudited interim consolidated financial statements are prepared following accounting policies consistent with the Company's audited annual consolidated financial statements and notes thereto for the year ended June 30, 2007. The financial information included herein reflects all adjustments (consisting only of normal recurring adjustments), which in the opinion of management are necessary for a fair presentation of the results for the interim period presented. Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results of operations that may be expected for the year ending June 30, 2008. These unaudited interim consolidated financial statements have been prepared on a going-concern basis, which assumes that the Company will continue in operation for the foreseeable future and accordingly will be able to realize its assets and discharge its liabilities in the normal course of operations. Since inception the Company has concentrated on licensing and product development. It has had no net earnings, minimal revenue and negative operating cash flows, and has financed its activities through the issuance of shares and warrants. The Company's ability to continue as a going concern is dependent on obtaining additional investment capital and the achievement of profitable operations. There can be no assurance that the Company will be successful in increasing revenue or raising additional investment capital to generate sufficient cash flows to continue as a going concern. These unaudited interim consolidated financial statements do not reflect the adjustments that might be necessary to the carrying amount of reported assets, liabilities and revenue and expenses and the balance sheet classifications used if the Company were unable to continue operations in accordance with this assumption. Page 18 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 1.Basis of presentation (continued): Taking into consideration the restricted and unrestricted cash and short-term deposits detailed in note 3 of the unaudited interim consolidated financial statements, management believes that the Company has sufficient cash resources to fund its future operations beyond the next 12 months. 2.Changes in accounting policies: These interim consolidated financial statements have been prepared using the same accounting policies and methods as were used for the consolidated financial statements for the year ended June 30, 2007 except for the following new accounting pronouncements, which have been adopted effective July 1, 2007. (a) Accounting changes: On July 1, 2007, the Company adopted the new recommendations of The Canadian Institute of Chartered Accountants' ("CICA") Handbook Section 1506, Accounting Changes. Under these new recommendations, voluntary changes in accounting policy are permitted only when they result in the financial statements providing reliable and/or relevant information. These recommendations also require: (i) changes in accounting policy to be applied retrospectively unless doing so is impracticable; (ii) prior period errors to be corrected retrospectively; (iii) enhanced disclosures about the effects of changes in accounting policies, estimates and errors on the financial statements; and (iv) the disclosure of new primary sources of generally accepted accounting principles that have been issued but are not yet effective. Page 19 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 2.Changes in accounting policies (continued): (b) Financial instruments: On July 1, 2007, the Company adopted the recommendations of CICA Handbook Section 1530, Comprehensive Income, Section 3251, Equity, Section 3855, Financial Instruments - Recognition and Measurement, Section 3861, Financial Instruments -Disclosure and Presentation and Section 3865, Hedges. These new Handbook Sections, which apply to fiscal years beginning on or after October 1, 2006, provide requirements for the recognition and measurement of financial instruments, as well as standards on when and how hedge accounting may be applied. Section 1530 also establishes standards for reporting and displaying comprehensive income. Comprehensive income is defined as the change in equity from transactions and other events from non-owner sources. Other comprehensive income refers to items recognized in comprehensive income, but that are excluded from net income calculated in accordance with generally accepted accounting principles. Under Section 3855, all financial instruments are to be classified into one of the following five categories: held-for-trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities. All financial instruments, including derivatives, are included in the consolidated balance sheet and are measured at fair value with the exception of held-to-maturity investments, loans and receivables and other financial liabilities, which are measured at amortized cost. Subsequent measurement and recognition of changes in fair value of financial instruments depend on their initial classification. Held-for-trading investments are measured at fair value and all gains and losses are included in net income in the period in which they arise. Available-for-sale financial assets are measured at fair value with revaluation gains and losses included in other comprehensive income until the asset is derecognized or impaired. Page 20 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 2.Changes in accounting policies (continued): As a result of the adoption of these new standards, the Company has classified its cash and short-term investments as held-for-trading. Receivables are classified as loans and receivables. Accounts payable and accruals are classified as other financial liabilities. The Company has not recognized any amounts through comprehensive income for the three months ended September 30, 2007. Adoption of these standards was on a retroactive basis without restatement of prior periods. Derivatives embedded in other financial instruments or contracts are separated from their host contracts and accounted for as derivatives when their economic characteristics and risks are not closely related to those of the host contract; the terms of the embedded derivative are the same as those of a free standing derivative; and the combined instrument or contract is not measured at fair value. These embedded derivatives are measured at fair value with changes therein recognized in the statement of operations. The Company selected July 1, 2003 as the transition date for embedded derivatives. Accordingly, only contracts or financial instruments entered into or modified after this date were examined for embedded derivatives. As at July 1, 2007, the Company identified embedded derivatives in foreign currency product out-licensing contracts that were based on a foreign currency that was not the functional currency of the Company or the third parties associated with the contracts. However, such embedded derivatives have been determined to be of nominal value and, therefore, have not been measured at fair value in the Company's financial statements. 3.Cash and cash equivalents and short-term deposits: As a condition of the February 16, 2006 issuance of common shares, the Company will use the net proceeds of $42,622,618 raised to fund drug development activities not related to Cuba or for general corporate purposes not related to the Cuban licensed products and technologies. As at September 30, 2007, the remaining restricted proceeds are $7,180,109. Page 21 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 3.Cash and cash equivalents and short-term deposits (continued): Management believes that the unrestricted cash and cash equivalents and short-term deposits at September 30, 2007 of $63,935,407 are sufficient to fund future activities related to products licensed from Cuba during and beyond the next 12 months. The Company's short-term deposits consist principally of highly liquid deposit certificates with an R1 or equivalent rating, with terms not exceeding one year from the date of acquisition. These financial instruments have been classified as held-for-trading and all gains and losses are included in net income in the period in which they arise. 4.Intangible assets: September 30, 2007 Cost Accumulated amortization Net book value Acquired technologies $ 7,348,185 $ 2,487,370 $ 4,860,815 June 30, 2007 Cost Accumulated amortization Impairment Net book value Acquired technologies $ 7,348,185 $ 2,222,235 $ - $ 5,125,950 Workforce 2,927,261 1,097,723 1,829,538 - $ 10,275,446 $ 3,319,958 $ 1,829,538 $ 5,125,950 Page 22 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 5.Out-licensing agreements: The following table reflects out-licensing agreements entered into with third parties for the development of the Company's products: Period from inception on Revenuerecognized August 17, Deferred revenue Three months ended 1994 to Initial September30, June 30, September 30, September 30, Date of agreement Product license fee 2007 2007 2007 2006 2007 November 3, 2006 Tesmilifene $ 230,400 $ 179,200 $ 180,800 $ 1,600 $ - $ 51,200 July 25, 2006 Nimotuzumab 16,226,950 11,494,089 12,508,273 1,014,184 676,124 4,732,861 January 20, 2006 Nimotuzumab 1,152,788 480,328 576,394 96,066 96,066 672,460 August 30, 2005 Nimotuzumab 441,792 147,265 161,071 13,806 36,816 294,527 January 26, 2005 Tesmilifene 620,311 204,217 205,494 1,277 51,692 416,094 July 13, 2004 Nimotuzumab - 1,266,836 $ 18,672,241 $ 12,505,099 $ 13,632,032 $ 1,126,933 $ 860,698 $ 7,433,978 Under the terms of the agreements the Company continues to be involved in the development of its product and is not required to fund any development in the licensed territory. The agreements also entitle the Company to receive milestone payments on the occurrence of regulatory approval and royalties on the commercial sale of the developed product. Initial license fee revenue is non-refundable and is deferred and recognized over the estimated period of collaboration required. Page 23 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 6.Stock-based compensation: The Company has granted stock options pursuant to a stock option plan. Under the plan, options to purchase common shares may be granted to directors, officers, employees and service providers of the Company. The option exercise prices range from $1.75 to $5.75. The fair value of each option granted was estimated on the date of grant using the Black-Scholes fair value option pricing model with the following assumptions: Three months endedSeptember 30, 2007 2006 Number of options issued 1,985,290 55,000 Risk-free interest rate 4.35 % 4.07 % Volatility factor 73.88 % 51.00 % Expected life of options 8 years 3.1 years Vesting period (months) 24 24 Weighted average fair value of options granted $ 1.15 $ 1.31 Fair value of options $ 2,285,037 $ 72,050 Forfeitures are accounted for on an estimated basis, based on historical trends. Compensation cost recognized as an expense for the three months ended September 30, 2007 for stock-based employee compensation awards was $1,046,628 (2006 - $519,214). The fair value of options granted is being expensed over the vesting period of the options. Page 24 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 6.Stock-based compensation (continued): Stock options: The following table reflects the activity under the stock option plan for the three months ended September 30, 2007 and the share options outstanding at the end of the period: Number Weighted average exercise price Outstanding, June 30, 2007 4,196,205 $ 3.63 Granted 1,985,290 1.53 Cancelled/forfeited (25,833 ) 1.70 Outstanding, September 30, 2007 6,155,662 2.95 Exercisable, September 30, 2007 4,234,813 $ 3.22 7.Share purchase warrants: The Company has issued warrants for the purchase of common shares, for a specified price for a specific period of time. Nominal value was ascribed to the warrants issued prior to June 30, 2002. Warrants issued after that date have been valued on a relative fair value basis using the Black-Scholes fair value option pricing model. The following table contains information regarding the warrants to acquire common shares outstanding as of September 30, 2007. As of September 30, 2007 all outstanding warrants were exercisable. Number Weighted average exercise price Balance sheet amount Outstanding, June 30, 2007 8,972,277 $ 2.89 $ 4,553,308 Expired 3,172,512 3.70 - Outstanding, September 30, 2007 5,799,765 2.44 $ 4,553,308 Page 25 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 8.Share capital: Issued: Number of shares Amount Common shares: Issued on incorporation, August 17, 1994 7 $ 1 Issued to founding shareholders during fiscal 1996 4,204,250 224,457 Issued on private placement, August 1996 125,009 10,000 Issued on exercise of special warrants, June 1997 4,484,613 13,167,901 Issued on private placement, August 1997 272,250 1,139,366 Issued on private placement, March/April 2000 3,813,840 15,366,701 Issued pursuant to licensing agreement, November 2000 50,000 450,000 Issued pursuant to a licensing agreement, October 2001 25,000 225,000 Conversion of preferred shares, June 12, 2003 4,462,800 14,080,858 Issued on the exercise of special warrants, February 2004 10,895,658 13,321,181 Shares repurchased for cancellation (188,900 ) (84,011 ) Issued on exercise of stock options 46,125 119,531 Issued on exercise of warrants 118,939 320,929 Issued on exercise of compensation options 375,000 1,500,000 Balance, June 30, 2004 28,684,591 59,841,914 Shares repurchased for cancellation (300,500 ) (206,577 ) Issued on exercise of special warrants, September 30, 2004 6,601,588 17,390,826 Issued on exercise of options 61,110 166,540 Issued on exercise of warrants 124,801 432,402 Issued on acquisition of Delex, May 2, 2005 3,412,698 9,862,697 Balance, June 30, 2005 38,584,288 87,487,802 Issued on exercise of options 395,967 1,286,170 Issued on exercise of warrants 1,311,008 4,397,499 Issued from escrow pursuant to Delex acquisition agreement 396,825 1,464,284 Issued pursuant to licensing agreement 26,316 100,000 Issued pursuant to public offering, February 2006 9,436,471 42,622,618 Issued on acquisition of Eximias, May 9, 2006 5,630,648 35,413,171 Balance, June 30, 2006 55,781,523 172,771,544 Issued on exercise of options 3,333 15,554 Issued on exercise of warrants 50,500 134,055 Balance, June 30, 2007 and September 30, 2007 55,835,356 $ 172,921,153 Page 26 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 9.Commitments: In June 2005, the Company entered into a contract with a Clinical Research Organization ("CRO") relating to a pharmacokinetic clinical trial evaluating testmilifene with taxotere at an expected cost of $465,439 (U.S. $468,000). Of this amount, $329,279 has been paid as at September 30, 2007 and the remaining $136,160 has yet to be incurred. Either party may cancel the contract within 30 days' notice. If the Company cancels, it would pay for the cost to date plus a penalty equal to 10% of the remainder of the contract price. In May 2007, the Company entered into a clinical trial management services contract relating to a colorectal clinical trial for nimotuzumab at an expected cost of $1,322,917 of which $335,588 has been paid as at September 30, 2007 and the remaining $987,329 has yet to be incurred. The Company may cancel the contract with 30 days' notice and is obligated for services rendered by the CRO through to the effective date of termination and for any closeout services furnished by the CRO after termination of the agreement. In addition to these contracts, the Company has entered into contracts for pre-clinical and other studies totalling approximately $2,346,380 of which approximately $876,161 has been paid as at September 30, 2007 and the remaining $1,470,219 has yet to be incurred. 10.Canadian and United States generally accepted accounting policy differences: The unaudited interim consolidated financial statements of the Company as at and for the three months ended September 30, 2007 and 2006 are prepared in accordance with Canadian GAAP for interim financial reporting, which differ in certain respects from United States GAAP. The following items present the impact of material differences between Canadian GAAP and United States GAAP on the Company's unaudited interim consolidated financial statements as at and for the three months ended September 30, 2007 and 2006. Page 27 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): The significant differences affecting the unaudited interim consolidated financial statements are consistent with those listed in note 15 of the June 30, 2007 annual consolidated financial statements and are as noted below: (a) Development stage enterprise: United States GAAP requires certain additional disclosures for development stage enterprises. These require cumulative amounts from the enterprise's inception to be presented. For ease of presentation, these disclosures have been disclosed in the unaudited interim consolidated statements of operations, deficit accumulated during the development stage and cash flows and notes 5 and 8 to the unaudited interim consolidated financial statements as appropriate. (b) Consolidated statements of operations and deficit: The following table reconciles loss for the period as reported in the unaudited interim consolidated statements of operations and deficit accumulated during the development stage reported under Canadian GAAP to what would have been reported had the unaudited interim consolidated financial statements been prepared in accordance with United States GAAP. Three months ended September 30, 2007 2006 Loss for the period, based on Canadian GAAP $ (3,624,309 ) $ (9,698,857 ) Amortization of acquired technologies (ii) 265,135 267,142 Loss for the period and comprehensive loss based on United States GAAP $ (3,359,174 ) $ (9,431,715 ) Basic and diluted loss per share (iii) $ (0.06 ) $ (017 ) Weighted average number of common shares outstanding 55,835,356 55,781,996 Excludes common shares held in escrow for contingent additional payment related to the acquisition of Delex 2,380,953 2,380,953 Page 28 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): (i) Under Canadian GAAP the Company has applied the fair value-based method of accounting for stock options granted to employees for options granted on or after July 1, 2002. Effective July 1, 2005 the Company adopted the fair value-based method of accounting for stock options granted to employees and directors as required by Financial Accounting Standards Board ("FASB") Statement No. 123R in accordance with the modified prospective application method. Accordingly, the Company has applied the fair value-based method to all employee stock options granted on or after July 1, 2005. Additionally, compensation cost for awards granted in prior periods for which the requisite service has not been rendered as of July 1, 2005 will be recognized in the statement of operations as the requisite service is rendered. As there were no unvested awards as of July 1, 2005 that had been granted prior to July 1, 2002, there is no difference in the compensation expense recognized by the Company under Canadian GAAP and United States GAAP for the three months ended September 30, 2007 and 2006. Additional stock-based compensation disclosures required under United States GAAP: As of September 30, 2007 total compensation cost related to non-vested awards not yet recognized is $2,013,813, and the weighted average period over which it is expected to be recognized is 1.62 years. (ii) Under United States GAAP, the Company's acquired technologies, which are primarily comprised of patents and technologies that require regulatory approval to be commercialized and which have no proven alternative future uses, are considered in-process research and development and are immediately expensed upon acquisition in accordance with FASB Statement No. 2, Accounting for Research and Development Costs. The Company's acquired technologies do not have an alternative future use given their specialized nature and limited alternative use. Under Canadian GAAP the acquired technologies are considered to be development assets that are capitalized and amortized over their expected useful lives. Page 29 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): (iii) Loss per common share has been calculated using the weighted average number of common shares outstanding during the period. The potential effect of share options and share purchase warrants is not dilutive to the loss per common share. (c) Consolidated statement of changes in shareholders' equity: United States GAAP requires the inclusion of a consolidated statement of changes in shareholders' equity for each year a statement of income is presented. Shareholders' equity under United States GAAP is as follows: Deficit accumulated during the Additional development paid-in Warrants Share capital stage capital Total Total shareholders' equity under United States GAAP, June 30, 2007 $ 4,553,308 $ 172,921,153 $ (121,604,357 ) $ 3,895,970 $ 59,766,074 Stock-based compensation - - - 1,046,628 1,046,628 Loss for the period - - (3,359,174 ) - (3,359,174 ) Total shareholders' equity under United States GAAP, September 30, 2007 4,553,308 172,921,153 (124,963,531 ) 4,942,598 57,453,528 Stock-based compensation expense - - (1,818,334 ) 1,761,112 (57,222 ) In-process research and development acquired - - 7,348,185 - 7,348,185 Amortization of in-process research and development acquired - - (2,487,370 ) - (2,487,370 ) Total shareholders' equity under Canadian GAAP, September 30, 2007 $ 4,553,308 $ 172,921,153 $ (121,921,050 ) $ 6,703,710 $ 62,257,121 Page 30 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): Deficit accumulated during the Additional Warrants and development paid-in share capital stage capital Total Total shareholders' equity under United States GAAP, June 30, 2006 $ 177,369,532 $ (90,933,372 ) $ 2,183,380 $ 88,619,540 Issued on warrants 1,875 - - 1,875 Stock-based compensation - - 519,214 519,214 Loss for the period - (9,431,715 ) - (9,431,715 ) Total shareholders' equity under United States GAAP, September 30, 2006 177,371,407 (100,365,087 ) 2,702,594 79,708,914 Stock-based compensation expense - (1,818,334 ) 1,761,112 (57,222 ) In-process research and development acquired 7,348,185 7,348,185 Amortization of in-process research and development acquired - (1,430,122 ) - (1,430,122 ) Total shareholders' equity under Canadian GAAP, September 30, 2006 $ 177,371,407 $ (96,265,358 ) $ 4,463,706 $ 85,569,755 (d) Investment tax credits: Canadian GAAP requires that investment tax credits relating to development costs be accounted for as a reduction of development costs. United States GAAP requires such amounts to be accounted for as a reduction of income tax expense. There is no impact on loss for the period as a result of this GAAP difference. Page 31 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): (e) Accounting changes: In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes ("FIN 48"), which is an interpretation of SFAS 109, Accounting for Income Taxes. This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on derecognizing, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of FIN 48 on July 1, 2007. The implementation of FIN 48 did not result in any adjustment to the Company's beginning tax positions. The Company continues to fully recognize its tax benefits, which are offset by a valuation allowance to the extent that it is more likely than not that the deferred tax assets will not be realized. The Company does not expect any significant changes in its unrecognized tax benefits for the next 12 months. The parent company and its Canadian subsidiary each file a Canadian federal and Ontario income tax return. Generally, the Company is no longer subject to federal and provincial income tax examinations by Canadian tax authorities for year ends prior to June 30, 2003. However, years 2000 to 2007 remain open with respect to related party transactions. The Company's U.S. subsidiaries file a consolidated U.S. federal income tax return and consolidated and separate company income tax returns in many U.S. state jurisdictions. Generally, the Company is no longer subject to federal and state income tax examinations by U.S. tax authorities for years prior to 1997. The Company recognizes any interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. During the three-month periods ended September 30, 2007 and 2006, there was no such interest or penalties. Page 32 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued)(Expressed in Canadian dollars) Three months ended September 30, 2007 and 2006(Unaudited) 10.Canadian and United States generally accepted accounting policy differences (continued): (f) Recently issued accounting pronouncements: In September 2006 the FASB issued FASB Statement No. 157 ("SFAS 157"), Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements. SFAS 157 applies to other accounting pronouncements that require or permit fair value measurements. The new statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years, specifically July 1, 2008 for the Company. The Company is currently evaluating the potential impact, if any, of the adoption of SFAS 157 on the consolidated financial position, results of operations and cash flows. In February 2007 the FASB issued FASB Statement No. 159 ("SFAS 159"), The Fair Value Options for Financial Assets and Financial Liabilities, which permits entities to choose to measure many financial instruments and certain warranty and insurance contracts at fair value on a contract-by-contract basis. SFAS 159 applies to all reporting entities, including not-for-profit organizations, and contains financial statement presentation and disclosure requirements for assets and liabilities reported at fair value as a consequence of the election. SFAS 159 is effective as of the beginning of an entity's first year that begins after November 15, 2007. Early adoption is permitted subject to certain conditions; however an early adopter must also adopt FASB Statement No. 157 at the same time. The Company does not expect the adoption of SFAS 159 to have an impact on its consolidated financial position, results of operations or cash flows. Page 33
